Case 4:21-cv-01565-KM Document1 Filed 09/13/21 Page 1 of 9

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

“Thar Newell 6S aa%on

 

 

 

 

Full Name of Plaintiff Inmate Number : —
. -{Ilo
; Civil No. 4 leu 13bS
v. : (to be filled in by the Clerk’s Office)
\ Noon ew ess : ( kh ) Demand for Jury Trial
Name of Defendant 1 ; (__) No Jury Trial Demand
Dew
Name of Defendant 2
a Fi
CASON : Scr aed
NTON
Name of Defendant 3

 

Lou di4\ Ave &
Name of Defendant 4

 

G Or Aw a
Name of Defendant 5

(Print the names of all defendants. Ifthe names of all

 

defendants do not fit in this space, you may attach
additional pages. Do not include addresses in this

section).

I. NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.
Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

/ Negligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6
ase 4:21-cv-01565-KM Documenti Filed 09/13/21 Page 2 of 9
Peten dan’ £ g

 

Defendant 7
Usms

Deten deyrh %
ETD KEN

De kencant 7
Belt

DeLendan’s (©
Nancy Butts

Defendand \\
. Ryan Coy dnc?
Hi.

Case 4:21-cv-01565-KM Document1 Filed 09/13/21 Page 3 of 9

ADDRESSES AND INFORMATION
A, PLAINTIFF

Powe VAs \ Wwe Ve, Kal

Name (Last, First, MI)
OS- ASGoa

[Inmate Number

 

 

EN Comey Coun by em SoN

Place of Confinemént

AM wi Turd Bioces
Address

Wi \rewsooe Ly cows. BA 704
City, County, State, Zip Code J

Indicate whether you are a prisoner or other confined person as follows:
MO Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:
Ylavens Vy Son
Name (Last, First)
Detectve Wovetis NEU oS lycomme Gounty
Current Job Title “
OB4S w AW gheet
Current Work Address
Wh Wiewnsgac’ 4 Lycommy QA, AT?)
City, County, State, Zip Code 4

 

Page 2 of 6
Case 4:21-cv-01565-KM Document1 Filed 09/13/21 Page 4 of 9

Defendant 2:
Dew+
Name (Last, First)
Res OF Inj Co warns Cowwt wy CA
Current Job Title . I
A4 Sow 4 She
Current Work Address
Wallraus seed  Lyc muni, OA VP 20 |
City, County, State, Zip Code

Defendant 3:

Cs SChersa
Name (Last, First) :

We of Wicomiuns Coumby Pa
Current Job Title } (
ees ws HY Shvect

Current Work Address .

VAN My PawaSe wt f Ly Getating X Ps \ 2 ? 6 [
City, County, State, Zip Code

Defendant 4:
is Uy e4u w@lacer

Name (Last, First) ’

Ie La OF Asp COens ie Cow aby e ey
Current Job Title

DYUST ws HM Shyet
Current Work Address :

Apa View spar | by COV eA Pe, (Do f

City, County, State, Zip Code ' }

Defendant 5:

Ore dive
Name (Last, First)

Wel at fycoumny Convhy 7s
Current Job Title
Bess YM Divert
Current Work Address
Ws hie a = af 3, iy Co wine PA (2 2a]

City, County, State, Zip Code /

 

Page 3 of 6
 

dwar f
Debenden + bnt eves oaaeai Page 5 of 9
M-eu + of AW COG Goudy Pog

 

 

carceneny

 

 

AMS w HTR gh nek

yo ees mrSeorh pi Coming 2A AP Pai
De daw dead ~)
USMS

 

Ww AA PON SOnc* 1 ( SO MENG vA V228 i

Ee » Kan

ven se Coun hy Ss

 

 

i . ; . Ly 76
wy Wien Sev Tt sore ¢ A- i
De tendan> 1

Pye \\

aye
wea at Woaney CtAa yer 7 0S

 

Qus wo wre SS por

cel

A |
wie WVU pet jp Lycee, gt Wo]

 

 

(oe derdanrt ® lo
Nancy Butt S

ae ~traw db Sivect

 
Case 4:21-cy40h 565 KkieBopumente Cried Q9/

1
I vs

 

Petendan bs Vy
fyon Gardney

 
    

AD Ww thine Sheet

woAlle SS
AMA PEt 4 45, LY Coming RA AVE I

 
Case 4:21-cv-01565-KM Document1 Filed 09/13/21 Page 7 of 9

IL. STATEMENT OF FACTS
State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.
A. Describe where and when the events giving rise to your claim(s) arose.
LN Comoncs Commis) Dennsyiventa och | 2086
COV a op iS Al Ap ¥

 

B. On what date did the events giving rise to your claim(s) occur?

OCA Aaa and T-1B-Al Avy

 

Cc. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

Deck jue SV Son, Vaewens c€ Aye fRoecu ef Lye: [Lomi
Cauley and sine defen dontsS Closed “Ane. Ren Le
IVER Qomnmwnal mater on lo-t Bore, Pleanh he
Vadea Sy a hese, } d<baines Vislutwns, Tce Consi serbcon
Brak sss mh Aran dwnrt of Couwcel Cad Ais l\ y
Qurtvsis S seh Airacnd dive, Peecre SS ward | urn
Avand af duc pies Ware Case wee  dignuissey
oy Yudye Mave bovecchies on Syune 18> apgY det),
“Wr AA apgess\ we fe Sues By Couv Fs awa Was dened
On Drab AOA adr . Smee Sly div ng | and often {
Coen. po hy aud thet fh oF Pre pack wal
De fendenks ached  Uuth We vedo S puto Se.cus brary Qird
pete, |i Li drov wy Conduct ad tee le Brac, Al wnt  CeSe
te the crand Yury Neuince  tHar's Plawas bye
widrede d on ot about '~- 2 al. AWws fete i berry Conduc¢
Was archarstvyesbe 2 De) Wy Sor, HerenrS  Witenn HGS
Cn. Vend, a & Odo wi FT Tix ghbeinty ff for yeewS

 

Page 4 of 6
Case 4:21-cv-01565-KM Document1 Filed 09/13/21 Page 8 of 9

IV. | LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

QM Aden tmenk Soul and cuwaselhy Dwniehment.
pan awk ote A-dwarnduaent ot due PCO Ces
Re WeWewborny Covnrducr urclrors us 0 pvoSenwn bir,
We VWoaS wren-k ¢ kh: evens Vy ws Seka arn Ge
Broternal dishbe SS - Vin dicate. evoGecu bain,
“cd of Prope NYY

 

 

 

 

 

 

 

Vv. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

Tileen.| Detentron apd contr dvre wn Tr ten brane}

U
Sawthects WS af CAD EION dsWeSs . less. af \ Neu. Ler Sy asi ree
AM te hice Ss

Vi RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

 

Clyeurge Ss css miste &  Witinpe Qo=. x Maer Resa. BAe,
ordes QCapev yj Ce Ssarne& .

  

eA sek Mm clicubr end

 

Page 5 of 6
Case 4:21-cv-01565-KM Document1 Filed 09/13/21 Page 9 of 9

Vu. SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

    

 

 

—_ Signature of Plaintiff | |
Oo Si-Z|
Date

Page 6 of 6
